DETAILED ACTION
	Claims 1-4 and 7-11 are currently pending.  Claims 1-4 and 7-10 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/02/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based on Applicant’s amendment to clarify the term “low molecular weight” and the parenthesis in claims 2-3, 5 and 9-10.
The prior rejection of claims 1, 4, 6 and 8 under 35 U.S.C. 103 as being unpatentable over US 4,942,042 is withdrawn in light of Applicant’s amendment to specify the w/v% of the low molecular weight suspending agent and the combination of polymeric suspending agent and low molecular weight suspending agent that the ‘042 patent does not teach.
Examiner’s Note
Applicant's amendments and arguments filed 04/19/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby 
	Modified Rejections:
	The following rejection are newly applied based on Applicant’s claim amendments.
Claims 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 386 289 (previously applied) in view of US 4,942,042 (previously applied) and US 2002/0146455 (previously applied).
Regarding claim 1, the limitation of a smectite suspension comprising smectite; and a polymer suspending agent and a low molecular suspending agent, wherein said suspending agent is glycerin and/or sorbitol is met by the ‘289 publication teaching an aqueous pharmaceutical suspension comprising natural mineral clays (abstract) wherein natural mineral clays may be chosen from the group including smectite [0002].  The composition includes water and at least one viscosity agent [0007] wherein the viscosity agent is selected from the group including sugar xanthan gum [0009].  The ‘289 publication additionally teaches the composition including preservatives that are selected from the group including the elected glycerol [0022].  The ‘289 publication teaches a composition to treat acute and chronic diarrhea (abstract) which is administered orally [0005].

Regarding claim 7, the limitation of wherein the suspension further comprises one or more ingredient selected from the group consisting of a sweetener, a preservative, a flavor, a pH adjusting agent and a colorant is met by the ‘289 publication teaching the composition includes a preservative [0030], a flavor [0033] and a sweetener [0037].
Regarding claim 8, the limitation of wherein the polymeric suspending agent is xanthan gum and the low molecular suspending agent is glycerin is met by the ‘289 publication teaching xanthan gum and glycerol ([0009] and [0022]).

The ‘289 publication does not specifically teach the total amount of said polymeric suspending agent and said low molecular suspending agent ranges 10-15 w/v% with respect to the total amount of the smectite suspension and said low molecular weight suspending agent ranges 8.5-14 w/v% with respect to the total amount of the smectite suspension (claim 1).
The ‘289 publication does not specifically teach the amount of polymeric suspending agent ranges 0.05 to 0.45 w/v% with respect to the total amount of the smectite suspension (claim 3).
The ‘455 publication teaches an aqueous pharmaceutical composition suitable for oral delivery has insoluble active substance.  The formation has an excellent shelf life in which caking and sedimentation are inhibited (abstract).  The ‘455 publication 
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale
.
The ‘042 patent teaches an anti-diarrhea composition comprising smectite which is mixed with water (abstract).  The composition includes suspending agents including xanthan gum and polyol such as glycerin (column 2, lines 1-15).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use xanthan gum and glycerol in the smectite composition taught by the ‘289 publication because the ‘289 publication teaches smectite compositions which may include xanthan gum as a viscosity agent and may include glycerol.  One of ordinary skill in the art would be motivated to use the specific combination of xanthan gum and glycerol because the ‘042 patent teaches xanthan prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the suspending agents, sweetener, preserving agents, flavors and pH modifiers in the amounts taught by the ‘455 publication and optimize to obtain the desired composition for that of the ‘289 publication because the ‘289 publication teaches a composition including smectite and antidiarrheal composition including glycerol and xanthan gum with the desire of being suspended and the ‘455 publication teaches compositions which are stably suspended including active agents such as antidiarrheal components and suspending agents such an xanthan gum and glycerol.  One of ordinary skill in the art would have been motivated to use the concentrations and ingredients of the ‘455 publication because the ‘289 publication teaches the antidiarrheal medication in the form of a suspension and the ‘455 publication teaches antidiarrheal preparations wherein caking and sedimentation is prevented, thus providing a motivation to use the ingredients and amounts taught by the ‘455 publication for dispersing the smectite taught by the ‘289 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize the claimed ingredients as they are each taught in a range with result effective variables such as viscosity/suspension, taste/flavor and pH.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the .

Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 386 289, US 4,942,042 and US 2002/0146455 as applied to claims 1, 3-4 and 7-8 above, and further in view of US 2013/0101645 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4 and 7-8 are taught by the ‘289 publication.  
Regarding claim 9, the limitation of said polymeric suspending agent is xanthan gum and in an amount that ranges from 0.1 to 0.4 w/v% and said low molecular suspending agent is glycerin ranging from 8.5 to 15 w/v% is met by the ‘455 publication teaching suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].
Regarding the limitation of further comprising sucrose from 5 to 9 w/v%, sodium benzoate from 0.05 to 0.09 w/v, citric acid from 0.09 to 0.35 and sodium citrate from 0.055 to 0.095 w/v% is met by the ‘042 patent teaching Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and 
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale

The ‘289 publication does not specifically teach the concentration of smectite being 8 to 15% w/v with respect to a total amount of suspension (claim 2 and 9).
The ‘645 publication is directed to compositions for preventing mucositis by administering a clay to a subject in need (abstract).  Mucositis is characterized by discomfort of mucosal linings such as the GI tract and can be a result of diarrhea [0003].  A clay composition is taught to include dioctahedral smectite in water in an amount of 10% w/v clay in water [0118].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the concentration taught by the ‘645 publication in the composition taught by the ‘289 publication because the ‘645 publication and the ‘289 publication are both directed to smectite clay composition in water.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘289 publication and the ‘645 publication are both directed to the use of smectite in a water composition used to treat diarrhea.  One of ordinary skill in the art before the filing date of the claimed invention 

	Response to arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant provides Table 1 on page 6 of the arguments comparing the present invention to the ‘042 patent, the ‘289 publication, the ‘645 publication and the ‘455 publication.  
	Applicant argues the ‘042 patent is directed to a dry formulation wherein the present invention is a suspension.
	In response, the rejection over the ‘042 patent has been removed as the weight/vol % is now required for the total amount of said polymeric suspending agent and said low molecular weight suspending agent and the low molecular weight suspending agent.
‘289 publication 
	Applicant argues the ‘289 publication has viscosity agents (e.g. maltitol) that are very different from that of the present invention.  Based on the calculation of the ‘289 patent it can be known that maltitol is comprised in the suspension of ‘289 publication at an amount of 25 to 30 w/w%.  The smectite suspension claimed in the present application comprises glycerin and/or sorbitol as a low molecular suspending agent in the concentration of 8.5 to 15 w/v.

	Applicant argues the ‘289 publication discloses 15 wt% as a minimum smectite, but 20 wt% being preferred.  These differences constitute a significant different in viscosity of the suspension.
	In response, the independent claim does not contain the concentration of smectite and no claims are directed to viscosity of the composition.  Thus Applicant is arguing limitations not present in the claim.  Further, the amount of smectite taught by 
	Applicant argues the technical field related to formulation of pharmaceutical compositions, a critical objective is the viscosity is suitable for drinking as well as stability in water.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an oral pharmaceutical composition and viscosity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed to a composition with the claimed ingredients in the claimed concentration.  No intended use or viscosity is present in any pending claims.
Applicant argues Examples 1 to 7 of the present application show that when the content of the low molecular suspending agent ranges from 8.5 to 14 w/v%, the 
In response, the provided examples in the instant specification are not commensurate in scope with the instant claims.  The examples presented test glycerin and sorbitol as low molecular weight active ingredient however the concentration tested does not cover the full scope of the instant claims of 8.5 to 14 w/v%.  Examples 1-3 contain a concentration of 11.5 and 11.65 w/v% (3.45g/30ml * 100 = 11.5 w/v%).  The additionally provided examples also do not cover the full scope of the claimed range.  The instant claims are directed to a polymeric suspending agent, wherein the tested examples include xanthan gum RC591 and HPC, wherein the examples are not commensurate in scope with the broad limitation of polymeric suspending agent, and where in the concentrations tested are not commensurate in scope with the total amount of polymeric suspending agents and low molecular weight suspending agent ranges (10-15 w/v%).  Additionally it appears applicant is arguing the sinking rate and viscosity obtained, wherein such limitations are not present in the instant claims.  Thus the results in the instant specification do not overcome the rejection of record.
Applicant argues the ‘289 pates that the preferred viscosity of the suspension is 900 mPas to 5500 mPas, which is 6 to 550 times higher than the viscosity defined by claim 1.
In response, the instant claims contain no limitations directed to a viscosity.  Applicant is arguing limitations not claimed.  Additionally the ‘289 publication explicitly teaches administering the composition orally [0003].
The ‘645 publication

In response, the ‘645 publication is directed to compositions for preventing mucositis by administering a clay to a subject in need (abstract).  Mucositis is characterized by discomfort of mucosal linings such as the GI tract and can be a result of diarrhea [0003].  A clay composition is taught to include dioctahedral smectite in water in an amount of 10% w/v clay in water [0118].  Applicant argues [0079] teaches away from clay being used as an anti-diarrhea purpose, however the ‘645 publication specifically teaches the use of clay to be administered to prevent mucosititis which may cause diarrhea, hence teaches the treatment or prevention of diarrhea.  Further the ‘289 publication teaches the use of smectite in the compositions, wherein the ‘645 publication teaches known amounts to be administered for treatment.   That being said and in lieu of objective evidence of unexpected results, the dosage can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
The ‘455 publication
Applicant argues the ‘455 publication simply lists the types of insoluble active ingredients that can be included in the suspension.  Megestrol acetate is a representative example of water insoluble active ingredient which has a different property from smectite. The ‘455 publication teaches the use of surfactants or wetting agents to formulate flocculated suspension.  
 In response, the ‘455 publication is directed to a composition suitable for oral delivery having an insoluble active agent which has excellent shelf-life and sedimentation is inhibited (abstract).  A list of active ingredients which are non-exhaustive includes antidiarrheal preparations [0018]. Suspending agents are taught to include xanthan gum [0030] and glycerol as a suspending agent [0028].  The ‘042 patent teaching an anti-diarrhea composition comprising smectite which is mixed with water (abstract).  The composition includes suspending agents including xanthan gum and polyol such as glycerin (column 2, lines 1-15).  The ‘289 publication teaches the composition including at least one viscosity agent including but not limited to xanthane gum (page 2, lines 50-60) wherein the viscosity agent are taught to be between 1 and 50% w/w [0027], thus teaching a broad range of viscosity agents which may be used in the composition.  Thus the ‘289 publication teaches a composition which treats diarrhea using clays and contains at least one viscosity agent including xanthan gum, the ‘042 patent teaches smectite used with xanthan gum and polyol such as glycerin for treating anti-diarrhea and the ‘455 publication teaches specific amounts of glycerin and xanthan gum which can be used in an oral compositions containing anti-diarrhea medicals wherein the composition has excellent shelf life.  Thus the totality of the art teaches the 
Applicant argues the ‘455 publication teaches the use of wetting agents (surfactant) to form a flocculated suspension.  Applicant submits that although the smectite is insoluble in water, the smectite of the present invention is different form the insoluble active ingredient to the ‘455 publication in that smectite has swelling properties and a property of absorbing water and no flocculation has taken place and it does not contain a surfactant.
In response, the instant claims use comprising language and thus would allow for the additional ingredients such as surfactants.  The claims are additionally directed to a suspension comprising smectite, a polymeric suspending agent and a low molecular suspending agent.  The instant claims provide no structure for the composition other than it is a suspension, thus a flocculated suspension would meet the instant claim limitations.  Additionally the ‘289 publication teaches the composition including at least one viscosity agent including but not limited to xanthane gum (page 2, lines 50-60) wherein the viscosity agent are taught to be between 1 and 50% w/w [0027] and a clay (abstract). The ‘042 patent teaches smectite used with xanthan gum and polyol such as glycerin for treating anti-diarrhea and the ‘455 publication teaches specific amounts of glycerin and xanthan gum which can be used in an oral compositions containing anti-diarrhea medicals wherein the composition has excellent shelf life.  Thus the totality of the art teaches the combination of clays such as smectite are known to be used in combination with viscosity agents such as xanthan gum and glycerol and the 
Applicant argues the ‘455 publication does not recognize the problem that it is difficult to make a stable suspension formulation containing smectite because smectite causes a change in the viscosity of the suspension.  By simultaneously including a polymeric suspending agent and a low molecular suspending agent at a specific concentration, the viscosity of the smectite suspension of instant claim 1 can be maintained at an appropriate level for drinking and dispersability and stability can be improved.
In response, the instant claims do not contain limitations directed to oral administration, viscosity or stability.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., oral administration, viscosity or stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed to a composition with the claimed ingredients in the claimed concentration.  No intended use or viscosity is present in any pending claims.
Applicant argues there is not motivation in the ‘455 publication to use suspending agents to prevent precipitation of montmorillonite by adjusting the viscosity based on using polymeric suspending agents such as xanthan gum and low molecular suspending agents (glycerin or sorbitol).

Applicant argues the ‘455 publication only reveals the compositions of megestrol acetate as an active ingredient.  Those of skill in the art would not obviously understand that a composition comprising megestrol acetate is equivalent to a composition comprising smectite or any other drug.
	In response, the ‘455 publication is directed to a composition suitable for oral delivery having an insoluble active agent which has excellent shelf-life and sedimentation is inhibited (abstract).  A list of active ingredients which are non-exhaustive includes antidiarrheal preparations [0018]. “The Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123).”
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        /ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613